Reasons for Allowance
Claims 1, 2, 5, 7, 8, and 11 are allowed.
The following is the Examiner’s statement of reasons for allowance:
The Applicant’s amendments and accompanying arguments are persuasive to overcome the rejections under 35 U.S.C. §§ 112(b), 101, and 102(a)(1) in the Non-Final Office Action of August 31, 2021. Claims 1, 2, 5, 7, 8, and 11 are found to be novel and non-obvious. The closest cited prior art of record is Kaleal, III et al. (hereinafter “Kaleal,” US 2015/0037771), which is directed to a personalized avatar responsive to user physical state and context. However, Kaleal does not teach or suggest at least the features of: “a moveable tray, within the front face of the housing, storing a pill case; a drive circuit coupled to a drive mechanism configured to move the moveable tray,” “detect the face of the subject in the plurality of second images, determine whether a current detection distance is less than a previous detection distance based on a size of the face detected among the plurality of second images, determine whether an elapsed time from one of the plurality of second images to another of the plurality of second images and is less than a predetermined time, and set the action evaluation value of the first task based on whether the current detection distance is less than the previous detection distance and whether the elapsed time is less than a first predetermined time,” and “determined, based on infrared information obtained by the sensor and time information, whether the pill case is removed from the tray after the tray is out of the housing, and determine an elapsed amount of time from when the tray is moved out of the housing until the pill case is removed from the tray.” 
Also relevant to the instant invention are references Kehr (US 5,642,731), directed to a method of and apparatus for monitoring the management of disease, and Tran et al. (US 2008/0105588), directed to systems and methods for monitoring pill taking. However, these references, alone or in combination, also do not teach or suggest all of the instant claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715            

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715